REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claims 1, 9 and 16, the prior art fails to teach or suggest the combined control steps recited.  Herzon et al. (US 2008/0314998 A1) constitutes the closest prior art.  
As per independent claims 1 and 9, Herzon et al. teach a control arrangement comprising adjusting a temperature setpoint, decreasing a compressor speed, and adjusting a fan speed (See for example para. 0024).  However, the altered temperature set point is a floating set point, and not based on receiving a demand request.  Also, the decrease of compressor speed is in response to sensed temperature, not a predefined percentage based on the demand request.  Further, the change in fan speed is also based on sensed temperature, and not based on a predetermined relationship between the speed of the variable-speed compressor and the air-flow rate provided by the blower, or performed such that the HVAC system is operated at an increased ratio of blower flow rate to tonnage of cooling (CFM/ton ratio) compared to a CFM/ton ratio associated with the HVAC system prior to receipt of the demand request.
As per independent claim 16, Herzon et al. fail to teach the controls being based on a received demand request to reduce power consumption.  The decrease of compressor speed is in response to sensed temperature, not a predefined percentage based on the demand request.  
For the record, it is further noted that Applicant has filed co-pending application 16/542,861, which has similar controls related to a demand request (related to temperature setpoint (claims 1-15) and reducing power consumption (claims 16-20)), decreasing compressor speed, and adjusting blower flow rate. However, the details of how the controls are performed are different (for example, the co-pending claims do not teach or suggest determining an air-flow rate at which to provide the flow of air by the blower based on a predefined relationship between the speed of the variable-speed compressor and the air-flow rate provided by the blower, or adjusting the controllable flow rate of the flow of air provided by the blower to the determined air-flow rate such that the HVAC system is operated at an increased ratio of blower flow rate to tonnage of cooling (CFM/ton ratio) compared to a CFM/ton ratio associated with the HVAC system prior to receipt of the demand request).  Accordingly, no provisional double patenting rejection is appropriate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763